As filed with the Securities and Exchange Commission on May 5 , 2011 Registration Number: 333-172896 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1/A (Amendment No. 2 ) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 CALENDAR DRAGON INC. (Exact Name of Registrant As Specified in its Charter) Nevada 98-0687028 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Roderic Neil MacIver 11602 – 75 Ave 11602 – 75 Ave Edmonton, Alberta, T6G 0J2, Canada Edmonton, Alberta, T6G0J2 (780) 435-2650 (780) 435-2650 (Address and telephone number of Name, address and telephone principal executive offices) of agent for service With copies to: Jody M. Walker Attorney At Law 7841 South Garfield Way Centennial, CO 80122 Tel:303-850-7637 Fax:303-482-2731 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated Filero Non-accelerated filero Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock 1,575,000 shares Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Table of Contents SUBJECT TO COMPLETION, Dated May 5 , 2011 PROSPECTUS CALENDAR DRAGON INC. The selling shareholders named in this prospectus are offering the 1,575,000 common shares offered through this prospectus. The 1,575,000 common shares offered by the selling shareholders represent 41.5% of the total outstanding common shares as of the date of this prospectus.We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.02 per common share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None The 1,575,000 common shares included in this prospectus may be offered and sold directly by the selling shareholders.Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at 0.02 per share.Sales at variable prices may commence following quotation of the securities on the OTC BB or listing on a national securities exchange. The selling shareholders, brokers or dealers effecting transactions in these shares should confirm that the common shares are registered under applicable state law or that an exemption from registration is available.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB, the middle tier of the OTC Market.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. The offering shall terminate on May 5 , 2012. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this prospectus entitled Risk Factors on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 Table of Contents Table ofContents Page Summary 3 Risk Factors 4 Forward-Looking Statements 8 Plan of Distribution and Selling Shareholders 8 Description of Business 12 Use of Proceeds 15 Determination of Offering Price 16 Dilution 16 Description of Securities 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Changes in and Disagreements with Accountants 21 Directors, Executive Officers, Promoters and Control Persons 21 Executive Compensation 23 Security Ownership of Certain Beneficial Owners and Management 26 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 26 Certain Relationships and Related Transactions 27 Market for Common Equity and Related Stockholder Matters 28 Experts 30 Legal Proceedings 31 Legal Matters 31 Where You Can Find More Information 31 Financial Statements 32 Dealer Prospectus Delivery Obligation 52 Other Expenses of Issuance and Distribution 53 Indemnification of Directors and Officers 53 Recent Sales of Unregistered Securities 54 Table of Exhibits 56 Undertakings 56 Signatures 58 2 Table of Contents SUMMARY To understand this offering fully, you should read the entire prospectus carefully, including the risk factors beginning on page 5 and the financial statements. Calendar Dragon Inc. The registrant was incorporated in the State of Nevada with a mission to create a new calendaring tool that incorporates a range of features not currently offered by other providers, all in one lean online package.Specifically, the registrant’s website is being designed to bridge the gap between current social networking websites, email communication, and calendaring / scheduling an individual’s activities. We are still in our development stage and plan on commencing business operations in spring 2012. We have not earned any revenues to date. We do not anticipate earning revenues until we have completed our website.As of November 30, 2010, we had $57,212 cash on hand and $1,533 in liabilities.Accordingly, our working capital position as of November 30, 2010 was $55,679.Since our inception through November 30, 2010, we have incurred a net loss of $4,721.Our net loss is due to lack of revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and due to the fact that to date we have had no revenues. Our fiscal year ended is November 30. We were incorporated on April 7, 2010 under the laws of the State of Nevada. Our principal offices are located at 11602 - 75 Ave., Edmonton, Alberta, Canada. Our telephone number is (780) 435-2650. The Offering Securities Being Offered Up to 1,575,000 common shares. Sales by Selling Shareholders The sales price to the public is fixed at 0.02 per share. Sales at variable prices may commence following quotation of the securities on the OTC BB or listing on a national securities exchange. We are registering common shares on behalf of the selling shareholders in this prospectus. We will not receive any cash or other proceeds in connection with the subsequent sales. We are not selling any common shares on behalf of selling shareholders and have no control or affect on the selling shareholders. 3 Table of Contents Securities Issued and to be Issued 3,795,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering. The issuance to the selling shareholders was exempt due to the provisions of Regulation S. Market for our common stock. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market. We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB. However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information February 28, 2011 November 30, 2010 Balance Sheet Data (Unaudted) (audited) Cash $ $ Total Current Assets $
